Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgements
This action is in reply to the Application received on July 1, 2019.  
Claims 1-20 are currently pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular there is no 
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 12, 13,  the phrase “generating…based on the at least one digital content and the at least one digital content manipulation” renders the claim vague and indefinite since it is unclear what this requires. 
	Regarding Claims 1, 12, 13, the phrase “receiving, using the communication device” renders the claim vague and indefinite since the steps are executed by the “user device” as set forth in line 7, therefore it is unclear how the communication device is separate and also the same as the user device.
	Regarding Claims 1, 12, 13 the phrase, “using a storage device” renders the claim vague and indefinite since it is unclear if this a component of the user device, the communication device or a separate and distinct device.   As presently stated it is unclear what this limitation requires. 
Claims 1, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between transmitting using a transceiver device the at least one manipulated digital content over a communication link to the communication device.  
Regarding Claims 2, 14, the phrase “association” renders the claim vague and indefinite since it is unclear what this limitation requires. 
Regarding Claims 3, 15, the phrase “the customized card” renders the claim and vague and indefinite since there is no previous explicit recitation of a customized card.
Regarding Claim 3, 15, the phrase “based on the at least one manipulated digital content” renders the claim vague and indefinite since it is unclear what this requires. 
	Regarding Claims 6, 17, the phrase “performs authentication based on the at least one user credential” renders the claim vague and indefinite since it is unclear what this requires.
	Regarding Claims 9, 17, the phrase “acceptability” renders the claim vague and indefinite since it is unclear what this requires. 
The Examiner finds that because the claims are indefinite under 35 U.S.C. §112 2nd paragraph, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2007/0136808 A2. (Mastercard).

CLAIM 1
Mastercard discloses computer implemented method of customizing a card (Mastercard, abstract).
The known solution of Mastercard comprising: receiving, using a communication device, a
customization request for generating a customized card from a user device; generating, using a
processing device, a unique identifier based on the customization request; transmitting, using the
communication device, the unique identifier to the user device; transmitting, using the
communication device, an executable content to the user device (Mastercard, page 2, lines 1-17, page 3,
lines 26-32, page 5, line 29 - page 6, line 4, page 7, lines 19-25, page 8, lines 24-26, page 10, line
24- page 11, line 4), wherein the executable content, upon execution on a processor comprised in
the user device, is configured for: receiving, using an input device, a selection of at least one image;
retrieving, using a memory device, the at least one image based on the selection; receiving, using
the input device, at least one image manipulation; generating, using the processor, at least one
manipulated image based on the at least one image and the at least one image manipulation; and
transmitting, using a transceiver device, each of the at least one manipulated image and the unique
identifier; receiving, using the communication device, each of the at least one manipulated image
and the unique identifier (Mastercard, page 3, lines 9-17, page 5, lines 21-28, page 12, lines 15-31); and

an association between the at least one manipulated image and the unique identifier (Mastercard, page 6, lines 5-17, page 8, lines 24-26).

CLAIM 12
MASTERCARD, which is considered to be the closest prior art to the subject matter of claim, discloses a
system for customizing a card (Mastercard, abstract).
The known solution of Mastercard comprises a communication device configured for: receiving a
customization request for generating a customized card from a user device; transmitting a unique
identifier to the user device; transmitting an executable content to the user device (Mastercard, page 2, lines 1-17, page 3, lines 26-32, page 5, line 29 - page 6, line 4, page 7, lines 19-25, page 8, lines 24-26,
page 10, line 24- page 11, line 4), wherein the executable content, upon execution on a processor
comprised in the user device, is configured for: receiving, using an input device, a selection of at
least one image; retrieving, using a memory device, the at least one image based on the selection;
receiving, using the input device, at least one image manipulation; generating, using the processor,
at least one manipulated image based on the at least one image and the at least one image
manipulation; and transmitting, using a transceiver device, each of the at least one manipulated
image and the unique identifier; and receiving each of the at least one manipulated image and the
unique identifier (Mastercard, page 3, lines 9-17, page 5, lines 21-28, page 12, lines 15-31); a processing
device configured for: generating the unique identifier based on the customization request; and a
storage device configured for storing each of the at least one manipulated image, the unique
identifier and an association between the at least one manipulated image and the unique identifier


CLAIM 2, characterizing the unique identifier and manipulated image
transmission and printing the customized card, are known from Mastercard (page 5, lines 20-28, page 12, lines 9-21).

CLAIMS 3, 4, 5, 7, characterizing the retrieving of an image from the
memory device, transmitting the image request to the storage server, receiving the image from the
storage server, storing the image in the memory device and various kinds of storage servers, are
known from Mastercard (page 6, lines 5-17, page 8, lines 1-5, lines 24-26, page 10, lines 24-26, page 12,
lines 22-25).

CLAIM 6, characterizing the authentication based on the user credential, are
known from Mastercard (page 5, line 29 - page 6, line 4).

CLAIM 8, characterizing various kinds of cards (e.g. bank card), are known
from Mastercard (page 1, lines 10-12, page 5, lines 9-12).

CLAIMS 9, 10, characterizing the analysis and identification of an acceptability

known from Mastercard (page 6, lines 26-30, page 11, lines 5-31, page 8, line 26 - page 9, line 2).

CLAIM 11, characterizing monitoring user interactions, determining user
preferences, identifying an image based on the user preferences and recommending an image based
on the user preferences, wherein the selection of an image is received in response to the
recommending, are known from Mastercard (page 12, lines 22-24).

CLAIMS 13-20:  
Claims 13-20 are directed to a system for customizing a card.  
Claims 13-20 recite the same or similar limitations as those addressed above for claims 1-12.  Claims 13-20 are therefore rejected for the same reasons as set forth above for claims 1-12.

Conclusion
The prior art made of record which is considered pertinent to Applicants’ disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/Primary Examiner, Art Unit 3684